The Abilene Ice Company sued Harkrider-Keith-Cooke Company for $3,300, balance due for rent of cold storage Ice vault.
The petition contains two counts: First, alleges an express rental contract for the price of $321.47 per month, from August 1, 1920, to January 1, 1921, and from January, 1921, to middle of October, 1921, at $315 per month; second, that if there was no express contract then the above prices were the ones fixed and charged by plaintiff: that defendant knowing thereof used and occupied the same, and, further, that said prices were the reasonable value thereof and for that reason defendants became liable therefor.
Defendant answered by general demurrer, general denial, and specially denied that there was any contract except as shown by the circumstances, viz.: That August, 1919, Hale-Helvey-Harris Company had a contract with the plaintiff for a part of the space for the next succeeding year at an agreed rental of $154 per month; that defendants took over the business of the latter including the lease contract and made further agreement with plaintiff for additional space at $50 per month, thereby making $204.20 per month for one year; that at the end of the year plaintiff did not notify defendant to vacate nor of any intention to charge an additional rate until long after the new year began; that when they did demand the increased rate defendant refused to pay it, but continued to pay the old rate of $204.20 per month, from August, 1920, to October, 1921, when property was vacated; that this gave defendant the right to occupy the premises during such period at the old rental; that if this *Page 571 
did not so confer the right to occupy at the old rental then the $204.20 per month so paid was the reasonable and fair value of the premises, and by cross-action set up claim for damages for failure of the plaintiff to furnish proper cold storage which resulted in loss of fruit and vegetables.
Trial by jury, submitted upon special issues, and upon the verdict judgment was rendered for plaintiff for $1,768 from which an appeal has been perfected by defendants.
First it is contended that:
"The defendant being in possession of the vault space under a yearly contract expiring about August 4, 1920, and the plaintiff not having notified defendant to vacate or of any intention on its part to increase the rate of rental until after a new term had started, the defendant was entitled to occupy the space for another year upon the same terms and at the same rental rate as during the previous year."
If the evidence conclusively shows that appellant had a yearly contract with the appellee ending August 1 or 4, 1920, at an agreed monthly rental, and appellants were not notified of appellee's intention to end it, either in respect to its life or rental to be charged until after the date of its expiration, then the judgment entered is clearly erroneous.
The facts are that Hale-Helvey-Harris Company, doing a fruit and vegetable business in Abilene, Tex., had a contract in writing for vault space with the Abilene Ice Company. The Abilene Fruit and Vegetable Company, a branch of the Harkrider-Keith-Cooke Company, succeeded the former by purchasing its business, took over its location, including some vault space, with the ice company.
Stribling, appellant's manager, testified:
"At the time we bought out Hale-Helvey-Harris Company they were occupying four vaults, two small and a medium-sized and one large vault. We rented an additional one, and took over their contract with the exception of this additional vault."
O. A. Hale, witness for defendant, testified:
"I was with Hale-Helvey-Harris Company in 1919. The Abilene Fruit and Vegetable Company succeeded us. We had a vault space contract with the Abilene Ice Company, it was in writing." That he was unable to find it. "We paid $154.20 per month. Before turning the business over I had a conversation with a representative of the ice company in the presence of Mr. Stribling with reference to the contract. I told him that the Harkrider-Keith-Cooke Company would want the vaults that we were using, and he said that would be all right."
As to the contract witness testified:
"I do not know now independent of the contract when our lease on the vaults expired; it would be my surmise now."
Again:
"Judge Wagstaff asked me if I knew of my own knowledge when that contract expired, and whether or not it was running on the first of August. I do not know, I could not answer that intelligently; I would just have to answer to the best of my recollection. I think it ran from January or February. I would not be positive which, because three years have elapsed and I can't recall. I cannot give the date of the expiration of the contract; it did not have as long as a year to run when we sold out about the first of August, 1919."
The writing is not in evidence, and there is no other evidence in this record as to the beginning or ending of the annual rental period fixed by the contract pleaded by defendant between Hale-Helvey-Harris Company and Abilene Ice Company, which defendant assumed. The appellants either succeeded to the rights of the lessee under the above-described contract or else they had none. For there is neither pleading nor proof that any other contract was consummated between the parties. It follows that since it is not proven that the contract ended August 4, 1920, the proof as to a renewal by holding over is lacking also. Nor does the finding of the jury, "that the defendant did not have notice prior to August 4, 1920, that plaintiff would raise the rent on the vaults for the ensuing year," determine the question. The question was not submitted, nor was it requested to be submitted, so, since there is evidence to support the proposition that the contract relied upon did not begin and end as pleaded, it will be presumed that the court found this issue in favor of plaintiff.
In fact, the court must have concluded that there was no contract between the parties, because he has submitted the question of the reasonable value of the rental for the premises to the jury, and they have found that it was $315 per month, a different amount to that which either claimed as due, and entered its judgment upon this basis. It will be noted from the statement of plaintiff's (appellee's) pleadings that they sue upon quantum meruit.
The evidence is not sufficient to prove that appellant and appellee agreed that the former should succeed to the rights of Hale Helvey-Harris Company under their contract with the ice company, but upon the other hand there is much evidence, letters, and detailed conversation, and a formal contract mailed and received by the appellant, not executed, showing affirmatively that appellee did not so agree, but was from the time appellant began to operate (August 14) insisting upon a greater rental per month, sufficient to overcome the legal presumption that appellant was to be permitted to hold over under the then existing contract. Street-Whittington Co. v. Sayres (Tex. Civ. App.) 172 S.W. 772.
For this reason the presumption *Page 572 
obtains that the court resolved the issue in favor of the judgment rendered, since it was not submitted nor requested.
It is next urged that the appellant was entitled to occupy the premises until notice, August 16, at the rate fixed by the existing contract, to wit, $204.20 per month, and that the judgment is excessive to extent of the difference between that sum and $315 per month found by the jury. The appellant had no rights under the old contract is the answer to this proposition.
The next proposition is that the vaults were vacated by appellants on the 15th day of October, 1921, and that the judgment rendered is excessive in the sum of $59.30. Appellant's manager testified that they occupied them until November 15, 1921. If this is the true date, the judgment is not excessive.
Affirmed.